Exhibit 10.3
 
PROMISSORY NOTE
 

Issuance Date: March 4, 2014   $1,500,000 (USD)

 
For Value Received, Cachet Financial Solutions Inc., a corporation incorporated
under the laws of the State of Delaware and Cachet Financial Solutions Inc., a
corporation incorporated under the laws of the State of Minnesota, both having
an address for notice purposes at 18671 Lake Drive East, Chanhassen, MN 55317
(each referred to herein individually as a “Borrower” and collectively as
the “Borrowers”), hereby jointly and severally promise to pay to the order of
Michael J. Hanson, an individual resident of Minnesota, or his successors or
assigns (as applicable, the “Holder”), the principal amount of $1,500,000 (USD),
or such lesser amount as shall have been actually advanced pursuant to that
certain Loan and Security Agreement by and between Borrowers and Holder dated of
even date herewith (the “Loan and Security Agreement”), in accordance with the
terms hereof and the Loan and Security Agreement.  This Promissory Note is
hereinafter referred to as the “Note.”  Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Loan and Security
Agreement.
 
1.             INTEREST AND PAYMENTS
 
(a)           Interest.  Interest will accrue on the outstanding principal
balance of this Note and be payable all in accordance with the Loan and Security
Agreement.
 
(b)           Term and Payment; Application.  The principal amount of this Note,
together with all accrued but unpaid interest and any other sums owed hereunder,
shall be due and payable at the close of business on the Termination Date, as
provided in the Loan and Security Agreement.
 
(c)           Prepayment.  Borrowers may at their option prepay all principal
and interest owed under this Note, in whole or in part, at any time and from
time to time, at a redemption price equal to the sum of (i) 100% of the
then-outstanding principal amount of this Note, plus (ii) all then accrued but
unpaid interest under this Note, plus (iii) the sum of all remaining scheduled
payments of interest under this Note through the Maturity Date.  The Company
shall exercise its prepayment right by delivering written notice to the Holder
at least 20 Business Days in advance of the date of prepayment and specifying in
such notice the date on which the Note will be so prepaid.  Notwithstanding any
prepayment of the Note, Cachet-Delaware shall nonetheless issue to Holder all
shares of common stock of Cachet-Delaware to be issued pursuant to Section
1.5(a) of the Loan and Security Agreement.
 
2.             DEFAULTS AND REMEDIES
 
An Event of Default shall occur when and as provided in the Loan and Security
Agreement and, upon any such Default, the Holder shall have the remedies
described in the Loan and Security Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
3.             LOAN DOCUMENTS
 
This Note is secured by the Loan and Security Agreement and the other Loan
Documents.  All of the terms, covenants and conditions contained in the Loan and
Security Agreement and the other Loan Documents are hereby made part of this
Note to the same extent and with the same force as if they were fully set forth
herein.  In the event of a conflict or inconsistency between the terms of this
Note and the Loan and Security Agreement, the terms and provisions of the Loan
and Security Agreement shall govern.
 
4.             SAVINGS CLAUSE
 
Notwithstanding anything to the contrary, (a) all agreements and communications
between Borrowers and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the maximum
lawful rate or amount, (b) in calculating whether any interest exceeds the
lawful maximum, all such interest shall be amortized, prorated, allocated and
spread over the full amount and term of all principal indebtedness of Borrowers
to Lender, and (c) if through any contingency or event, Lender receives or is
deemed to receive interest in excess of the lawful maximum, any such excess
shall be deemed to have been applied toward payment of the principal of any and
all then outstanding indebtedness of Borrowers to Lender, or if there is no such
indebtedness, shall immediately be returned to Borrowers.
 
5.             NO ORAL CHANGE
 
This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrowers or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.
 
6.             AMENDMENT  AND  WAIVER
 
The  provisions  of  this  Note  may  not  be  modified, amended or waived, and
Borrowers may not take any action herein prohibited, or omit to perform any act
herein required to be performed by it, without the written consent of the
Holder.


Borrowers and all others who may become liable for the payment of all or any
part of the debt do hereby severally waive presentment and demand for payment,
notice of dishonor, notice of intention to accelerate, notice of acceleration,
protest and notice of protest and non-payment and all other notices of any
kind.  No release of any security for the debt or extension of time for payment
of this Note or any installment hereof, and no alteration, amendment or waiver
of any provision of this Note, the Loan Agreement or the other Loan Documents
made by agreement between Lender or any other Person shall release, modify,
amend, waive, extend, change, discharge, terminate or affect the liability of
Borrowers or any other Person who may become liable for the payment of all or
any part of the Debt under this Note, the Loan Agreement or the other Loan
Documents.  No notice to or demand on Borrowers shall be deemed to be a waiver
of the obligation of Borrowers or of the right of Lender to take further action
without further notice or demand as provided for in this Note, the Loan
Agreement or the other Loan Documents.  If Borrower is a corporation, the
agreements contained herein shall remain in full force and be applicable
notwithstanding any changes in the shareholders comprising, or the officers and
directors relating to, the corporation, and the term “Borrower,” as used herein,
shall include any alternative or successor corporation, but any predecessor
corporation shall not be relieved of liability hereunder.  Nothing in the
foregoing sentence shall be construed as a consent to, or a waiver of, any
prohibition or restriction on transfers of interests in such partnership,
limited liability company or corporation, which may be set forth in the Loan and
Security Agreement or any other Loan Document.
 
 
2

--------------------------------------------------------------------------------

 
 
7.             TRANSFER
 
Upon the transfer of this Note, Borrowers hereby waiving notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the
matter; but Lender shall retain all rights hereby given to it with respect to
any liabilities and the collateral not so transferred.
 
8.             BORROWERS’ WAIVER OF NOTICE
 
To the extent permitted by law, Borrowers hereby waive demand, notice, protest
and all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note.
 
9.             GOVERNING LAW
 
This Note shall be construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Note shall be governed by, the laws of the State of Minnesota, without giving
effect to provisions thereof regarding conflict of laws.
 
10.           INDEMNITY AND EXPENSES
 
Borrowers hereby agree to pay and reimburse the Holder upon demand for all
reasonable costs and expenses (including without limitation reasonable
attorneys’ fees and expenses) that the Holder may incur in enforcing its rights
under this Note (including but not limited to collection).
 
11.           WAIVER OF RIGHTS
 
No failure or delay on the part of this Note in the exercise of any power, right
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power, right or privilege preclude other or
further exercise thereof or of any other right, power or privilege.
 
12.           NOTICE
 
Notices shall be given at the address for the Borrowers or Holder, as
applicable, indicated in the Loan and Security Agreement.  Notice shall be
deemed to have been given as described in the Loan and Security Agreement.
 
 
3

--------------------------------------------------------------------------------

 


In Witness Whereof, the undersigned have caused this Promissory Note to be
executed as of the date first indicated above.
 

 
CACHET FINANCIAL SOLUTIONS, INC
a Delaware corporation
           
By:
/s/ Jeffrey Mack       
Name:  Jeffrey Mack
   
Title:    Chief Executive Officer
         

 

 
CACHET FINANCIAL SOLUTIONS INC.,
a Minnesota corporation
           
By:
/s/ Jeffrey Mack       
Name:  Jeffrey Mack
   
Title:    Chief Executive Officer
 

 
 4

--------------------------------------------------------------------------------